DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: extraction unit, model generation unit, and content generation unit in claim 1-12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 recites a computer program.  Computer programs per se do not fit within recognized categories of statutory subject matter.  See MPEP 2106 (I).
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Campanelli U.S. Patent Application 20150339543 in view of Noguchi U.S. Patent Application 20190005399.
Regarding claim 1, Campanelli discloses an information processing apparatus, comprising: 
an extraction unit; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (processor 502) that extracts first data from an element constituting first content (paragraph [0024]: the input layer 202 may receive the input 102 and extract the connected components from the input 102); and 
a model generation unit; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (deep learning machine 106) that generates a learned model that has a first encoder that calculates a first weight of the first content, and a second encoder that calculates a second weight of the extracted first data (paragraph [0027]: In a first iteration 302, the input x may be auto-encoded with a first encoder weight                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    1
                                
                            
                             
                        
                    to generate a first hidden representation h1... In a second iteration, 304, the input may be the first hidden representation h1 and h1 may be encoded with a second encoder weight                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    2
                                
                            
                        
                     to generate a second hidden representation h2; paragraph [0029]: a full network 306 may be unfolded on the input x to generate ŷ using the first and second encoder weights                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    2
                                
                            
                        
                    ).
Campanelli discloses all the features with respect to claim 1 as outlined above. However, Campanelli fails to disclose first encoder that calculates a first feature quantity as a feature quantity of the first content, and a second encoder that calculates a second feature quantity as a feature quantity. 
Noguchi discloses first encoder that calculates a first feature quantity as a feature quantity of the first content, and a second encoder that calculates a second feature quantity as a feature quantity (paragraph [0037]: implemented by an intermediate layer and a model receiving characteristic information output by the first encoder and the second encoder having a multidimensional quantity (for example, a vector) indicating characteristics of the image and the body, and outputting information obtained by linearly combining the received characteristic information. As described later, the synthesis model may generate synthesized information obtained by applying predetermined weight to each piece of characteristic information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 2, Campanelli as modified by Noguchi discloses the information processing apparatus according to claim 1, wherein the model generation unit generates the learned model that has a decoder that decodes data corresponding to the first content based on the first feature quantity and the second feature quantity (Campanelli’s paragraph 
[0029]: a full network 306 may be unfolded on the input x to generate ŷ using the first and second encoder weights                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    2
                                
                            
                        
                    , the first and second decoder weights                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    and                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    , the first and second hidden representations h1 and h2 and the reconstruction of the first hidden representation custom-character h1. In other words, each one of the plurality of encoders and each one of the plurality of decoders may be applied on the input; Noguchi’s paragraph [0037]: implemented by an intermediate layer and a model receiving characteristic information output by the first encoder and the second encoder having a multidimensional quantity (for example, a vector) indicating characteristics of the image and the body, and outputting information obtained by linearly combining the received characteristic information. As described later, the synthesis model may generate synthesized information obtained by applying predetermined weight to each piece of characteristic information). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 3, Campanelli as modified by Noguchi discloses the information processing apparatus according to claim 1, wherein the extraction unit receives an operation specified by a user for the first content and a designation of a range in which the operation is executed, and executes the operation on the received range (Noguchi’s paragraph [0023]: distribute a piece of distribution content corresponding to a piece of digest content selected by the user from among the pieces of distributed digest content; paragraph [0081]: the information providing device 10 calculates a weight value employed by the synthesis model SM1 from the weight model in accordance with the attribute of the user who desires to view the distribution content. The information providing device 10 may generate the digest data after setting the calculated weight value to the synthesis model SM1 included in the processing model M1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 8, Campanelli as modified by Noguchi discloses the information processing apparatus according to claim 3, wherein the extraction unit executes the operation on digital data constituting the first content as an image, and extracts the first data (Noguchi’s paragraph [0050]: the information providing device 10 extracts an image and a body included in the distribution content). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 10, Campanelli as modified by Noguchi discloses the information processing apparatus according to claim 2, further comprising: 
a content generation unit; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (deep learning machine 106) that generates second content as new content having the same format as the first content by inputting to the decoder a feature quantity output from a learned first encoder or second encoder or values obtained by combining any of feature quantities generated based on the feature quantity (Campanelli’s paragraph [0027]: In a first iteration 302, the input x may be auto-encoded with a first encoder weight                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    1
                                
                            
                             
                        
                    to generate a first hidden representation h1. Then the first hidden representation h1 may be auto-decoded with a first decoder weight                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    to generate ŷ.  In a second iteration, 304, the input may be the first hidden representation h1 and h1 may be encoded with a second encoder weight                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    2
                                
                            
                        
                     to generate a second hidden representation h2. The second hidden representation h2 may be auto-decoded with a second decoder weight                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                     to generate h1, wherein h1 represents a reconstruction of the first hidden representation h1; paragraph [0029]: a full network 306 may be unfolded on the input x to generate ŷ using the first and second encoder weights                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    2
                                
                            
                        
                    , the first and second decoder weights                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    , the first and second hidden representations h1 and h2 and the reconstruction of the first hidden representation h1. In other words, each one of the plurality of encoders and each one of the plurality of decoders may be applied on the input). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 11, Campanelli as modified by Noguchi discloses the information processing apparatus according to claim 10, wherein the content generation unit generates the second content by inputting to the decoder values obtained by combining the feature quantity output from the learned first encoder with the feature quantity output from the learned second encoder (Campanelli’s paragraph [0027]: In a first iteration 302, the input x may be auto-encoded with a first encoder weight                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    1
                                
                            
                             
                        
                    to generate a first hidden representation h1. Then the first hidden representation h1 may be auto-decoded with a first decoder weight                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    to generate ŷ.  In a second iteration, 304, the input may be the first hidden representation h1 and h1 may be encoded with a second encoder weight                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    2
                                
                            
                        
                     to generate a second hidden representation h2. The second hidden representation h2 may be auto-decoded with a second decoder weight                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                     to generate h1, wherein h1 represents a reconstruction of the first hidden representation h1; paragraph [0029]: a full network 306 may be unfolded on the input x to generate ŷ using the first and second encoder weights                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    e
                                
                                
                                    2
                                
                            
                        
                    , the first and second decoder weights                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    , the first and second hidden representations h1 and h2 and the reconstruction of the first hidden representation h1. In other words, each one of the plurality of encoders and each one of the plurality of decoders may be applied on the input). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Claim 13 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 1 as program steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the program steps of claim 14.

Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campanelli U.S. Patent Application 20150339543 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Eidson U.S. Patent 6167457.
Regarding claim 4, Campanelli as modified by Noguchi discloses all the features with respect to claim 3 as outlined above. However, Campanelli as modified by Noguchi fails to disclose performing operation processing with order invariance on the element included in the range as the operation.
Eidson discloses performing operation processing with order invariance on the element included in the range as the operation (col. 7 line 56-57: The extraction of data to be accepted is filter order independent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli and Noguchi’s to process order independent as taught by Eidson, to provide flexible and dynamic system.

Regarding claim 9, Campanelli as modified by Noguchi and Eidson discloses the information processing apparatus according to claim 8, wherein the extraction unit extracts the first data by performing operation processing with order invariance on pixel information of each pixel included in a specific region of the image, as the operation (Noguchi's paragraph [0050]: The information providing device 10 inputs a pixel value of each pixel included in the extracted image to a node corresponding to the input layer of the first encoder in the processing model, and inputs a vector of each word included in the extracted body to a node corresponding to an input device of the second encoder in the processing model; Eidson’s col. 7 line 56-57: The extraction of data to be accepted is filter order independent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli and Noguchi’s to process order independent as taught by Eidson, to provide flexible and dynamic system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campanelli U.S. Patent Application 20150339543 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Ichinose U.S. Patent Application 20050235085.
Regarding claim 5, Campanelli as modified by Noguchi discloses all the features with respect to claim 3 as outlined above. However, Campanelli as modified by Noguchi fails to disclose losing time-independent or order-independent information.
Ichinose discloses losing time-independent or order-independent information (paragraph [0018]: part of the control task that should be executed at specified intervals is correctly executed at specified intervals and thus no loss of time-dependent data occurs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli and Noguchi’s to keep information as taught by Ichinose, to provide a controller capable of controlling execution of control tasks.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Campanelli U.S. Patent Application 20150339543 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Yoon U.S. Patent Application 20100203491.
Regarding claim 6, Campanelli as modified by Noguchi discloses all the features with respect to claim 3 as outlined above. However, Campanelli as modified by Noguchi fails to disclose the first content as a song, and extracts the first data. 
Yoon discloses the first content as a song, and extracts the first data (paragraph [0066]: a pitch data extraction unit 921 for extracting reference pitch information from musical pitch information contained in content data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli and Noguchi’s to extract music data as taught by Yoon, to enable user to sing songs with accompaniment sounds.

Regarding claim 7, Campanelli as modified by Noguchi and Yoon discloses the information processing apparatus according to claim 6, wherein the extraction unit executes the operation of losing information on a height of a sound of sound information included in the range, and extracts the first data from the first content (paragraph [0068]: a voice extraction unit 923 for extracting the singer's voice data (lyrics) from the singer's song data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli and Noguchi’s to extract music data as taught by Yoon, to enable user to sing songs with accompaniment sounds.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Campanelli U.S. Patent Application 20150339543 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Fernandez-Ruiz U.S. Patent Application 20150213515.
Regarding claim 12, Campanelli as modified by Noguchi discloses all the features with respect to claim 10 as outlined above. However, Campanelli as modified by Noguchi fails to disclose generating a plurality of the second contents in order by fixing a value corresponding to any of the feature quantities among the combined values and changing values corresponding to other feature quantities in order. 
Fernandez-Ruiz discloses generating a plurality of the second contents in order by fixing a value corresponding to any of the feature quantities among the combined values and changing values corresponding to other feature quantities in order (paragraph [0025]: The content stream 102 may be divided into multiple portions that are presented in a fixed sequence. For example, a video stream includes a plurality of frames, each of which is displayed based on the timing thereof as the video plays… Other content, such as reviews and comments 108 of the content stream 102 and background information 110 of the content stream 102 (order is not enforced), may also be included).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Campanelli and Noguchi’s to display video frames in order as taught by Fernandez-Ruiz, to provide improved solution for online content match.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616